 In the Matter of CHRYSLER CORPORATION(DE Solo-WARREN AVENUEPLANT),EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMO-BILE, AIRCRAFT&AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,UAW-CIO,PETITIONERCase Yo. 7-RC 358.-Decided February 15, 194.9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor'Relations Act.2.The Petitioner is a labor organization, affiliated with the Con-gress of Industrial Organizations, claiming to represent employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit ; the determination of representatives :The Petitioner seeks a unit composed of all maintenance and power-house employees at the Employer's De Soto-Warren Avenue plant, ex-cluding all supervisors as defined in the Act.The Employer contendsthat a unit limited to maintenance and powerhouse employees is inap-propriate, and objects to the establishment of any unit at this timebecause of the possibility that production operations at this plantmay be initiated in the future.The plant is presently being used by the Employer exclusively forstorage and warehouse purposes. It has been used for such purposes*Chairman Herzog and Members Houston andMurdock.81 N. L. R. B., No. 117.649 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince May 14,1946, the date on which the Employer acquired the plant.The record fails to indicate that the Employer has any immediateor definite plans for starting production at this plant.Under thesecircumstances, we can perceive no reason for not directing an imme-diate election among the maintenance and powerhouse employeespresently employed.,'We find that maintenance and powerhouse employees at the Em-ployer's De Soto-Warren Avenue plant, excluding all supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.2DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for the purposes of collective bar-gaining, by International Union, United Automobile, Aircraft &Agricultural Implement Workers of America, UAW-CIO.1Under circumstances almost identical to those existing here, the Board,in anearlierproceeding involvingthis sameplant and categories of employees, rejected the Employer'scontention that production expansion possibilities made a unit consisting of maintenanceand powerhouse employees inappropriateIn that proceeding, the Board directed animmediate election for such employees.Matter of Chrysler Corpoi ation, 73 NL R B 217.Subsequently, the Board on May 19, 1947,dismissedthe petition in this earlier proceeding(Case No. 7-R-2413)because nocollective bargaining representative was selected at theelection.2The Petitioner has been certified as the bargaining representative of the productionand maintenance employees at the Emplo}er s De Soto-Wyoming plant, located about one-half mile from the plant involved in the present caseAt the hearing, the Petitionerrequested that if the employees involved in the instant proceeding select the Petitioneras bargainingrepresentative in any election directed by the Board, the unit should bepermitted to become part of the unit in the De Soto-Wyoming plant. The Employer ob-jected to this request.On thebasisof the present record. we are unable to determine theappropriateness of a single two-plant unit.However, if the Petitioner should win theelection directed herein and obtain a certification for the De Soto-Wairen avenue plant,we will consider an appropriate motion to consolidate such certification with the oneinvolving the De Soto-Wyoming plant.